Opinion filed July 22,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00179-CR 
                                                    __________
 
                              JOSHUA
DWIGHT HICKS, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 19th District Court
                                                        McLennan
County, Texas
                                                Trial
Court Cause No. 2009-744-C1
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Joshua
Dwight Hicks has filed in this court a motion to dismiss his appeal.  In his
motion, he states that this is a voluntary request.  The motion is signed by
both appellant and his counsel.
            The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
July 22, 2010
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.